Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 23-42 are pending.
Claims 23-32,34-42 are rejected.
Claim 33 is objected to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-30, 37,38-40 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-PG-PUB 2017/0265229 A1) in view of Isogawa et al. (US-PG-PUB 2020/0322992 A1) and in view of Gowda et al. (US-PG-PUB 2019/0036647 A1).






    PNG
    media_image1.png
    557
    941
    media_image1.png
    Greyscale
The primary reference is about access of mtc devices in a network and is shown in fig. 3

    PNG
    media_image2.png
    465
    587
    media_image2.png
    Greyscale

The secondary reference is about random access control and is shown in fig. 5

    PNG
    media_image3.png
    764
    517
    media_image3.png
    Greyscale



The third reference is about power saving in narrowband device and is shown in fig. 13 below

    PNG
    media_image4.png
    585
    519
    media_image4.png
    Greyscale


As to claim 23. Yang teaches a method for dynamically configuring repeated transmission of random access response messages from an access node (Yang [0013] [0014] determination of repetition based on received attached request and in order to achieve coverage enhancement which works according to a method see also [0031] PRACH repetition estimator and [0036] dynamic selection  of a repetition level after initial access); wherein the random access response message is repeatedly transmitted in response to receipt of a random access request from a wireless device operating in a coverage enhancement (CE) mode (Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions and [0032] a PRACH repetition estimator and selection of a repetition level for a specific coverage extension); wherein the random access response message is configured for repeated transmission on a downlink channel using a repetition level(Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions i.e. CE and [0017] optimal repetition level being determined based RF conditions i.e. CE level);selected from a set of repetition levels associated with a CE level of the CE mode(Yang [0033] a look-up table containing repetition levels to be selected from and see table 1 based on coverage loss i.e. CE level)wherein the repetition level represents a predetermined number of repeated transmissions (Yang [0032] a repetition level i.e. number of repeated transmission to be selected based on RSRP i.e. predetermined in relation to specific RSRP threshold see also table 1 CE1, CE2, C3  each having a specific repetition level); wherein the CE level represents a group of wireless devices with similar radio conditions (Yang [0038]  a cell having multiple type of Ue and suffering from high load condition and [0037] a CE level and fig.1 multiple Ue with a specific CE level see also [0017] ); the method comprising:
wherein a random-access attempt is counted as successful responsive to receipt of a first uplink transmission on a packet uplink shared channel (PUSCH) (Yang [0049][0050] PUSCH i.e. first successfully received transmission being used to determine optimal repetition level after RACH and see also [0036] dynamic selection of a repetition level after initial access); and

transmission of random-access response messages on the downlink channel (Yang [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.PRACH  see also [0031] PDSCH i.e. a downlink channel see also [0047] see also[0042] a CE level being selected based on RSRP and CE is tight to a repetition level);
Yang teaches   determining, for a predetermined data set(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set ), when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set  [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]),
 But does not expressly teach a ratio of successful to initiated random 
access attempts when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel 
However Isogawa from a similar a ratio of successful to initiated random 
access attempts when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel(Isogawa [0083] a ratio of successful receipt of preamble from which a ratio of failure can be deducted and [0070][0071] a window size or time within which a msg3  is to be received and the window size or time within which the msg3 is to be received is based on a CE level).
 (Isogawa [0007]).
The combination of Yang and Isogawa does not expressly teach a selection being made based on a ratio.
However Gowda from a similar field of endeavor teaches a selection being made based on a ratio (Gowda [0112] multiple repetition level hypothesis and [0121] a number N of repetition level which is determined based on a performance of decoding an [0125] N number of successful repetition levels being determined based on percentage i.e. ratio).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda teaches a method for reducing eMTC power consumption during operation(Gowda [0031]).

As to claim 24.The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 23
Yang teaches   wherein the wireless device is a Machine Type Communication (MTC) device (Yang [0011] MTC).

As to claim 25. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 24,
Yang teaches   wherein the downlink channel is an MTC physical downlink control channel (MPDCCH) or a physical downlink shared channel (PDSCH) (Yang [0031] PDSCH).

As to claim 26 The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 25,
Yang teaches wherein the predetermined data set represents data collected on the CE level (Yang [0033] PDSCH repetition level being determined for specific CE and see also table 3); and wherein the data is collected on the CE level for a predetermined number of random-access attempts or over a predetermined time period (Yang [0033] PDSCH repetition level estimator for different CE level for PRACH or repetition level).

As to claim 27. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 26,
Yang teaches further comprising applying the selected operational repetition level(Yang [0034] an UL repetition level being determined for PUSCH transmission i.e. repetition level being used for PUSCH transmission).

As to claim 28. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 27,
(Yang [0033] initial pdsch repetition estimator being used to set initial repetition level).
The combination of Yang and  Isogawa does not teach based on a ratio determined.
However Gowda from a similar field of endeavor teaches based on a ratio determined(Gowda [0112] multiple repetition level hypothesis and [0121] a number N of repetition level which is determined based on a performance of decoding an [0125] N number of successful repetition levels being determined based on percentage i.e. ratio).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda teaches a method for reducing eMTC power consumption during operation(Gowda [0031]).

As to claim 29. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 28,
The combination of Yang and  Isogawa does not teach wherein the selected initial repetition level is a highest allowed repetition level;
wherein a highest allowed repetition level represents a highest predetermined number of repeated transmissions within the set of repetition levels associated with the CE level.
(Gowda table 1 rmax);
wherein a highest allowed repetition level represents a highest predetermined number of repeated transmissions within the set of repetition levels associated with the CE level(Gowda [0125][0126] a rmax in connection with SNR i.e. C.E level).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda teaches a method for reducing eMTC power consumption during operation(Gowda [0031]).

As to claim 30. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 28,
 	Yang teaches further comprising repeating the method by performing the determining when applying the selected operational repetition level(Yang [0033] initial pdsch repetition estimator being used to set initial repetition level and [0034] an UL repetition level being determined for PUSCH transmission i.e. repetition level being used for PUSCH transmission).

As to claim 35. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 27,

However Gowda from a similar field of endeavor teaches and wherein the selected operational repetition level is selected and applied for repeated transmission of random access response messages on the MPDCCH channel(Gowda [0114] repetitions of MPDCCH).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda teaches a method for reducing eMTC power consumption during operation(Gowda [0031]).

As to claim 36. The combination of Yang and Isogawa teaches all the limitation of parent claim 27,
Yang teaches   wherein the selected operational repetition is selected and applied for repeated transmission of random-access response messages on the PDSCH channel(Yang [0031] PDSCH).

As to claim 37 Yang teaches  a non-transitory computer readable recording medium storing a computer program product (Yang fig. 2, 230 memory and 220 processor) for controlling a network node for dynamically configuring repeated transmission of random access response messages from an access node(Yang [0013] [0014] determination of repetition based on received attached request and in order to achieve coverage enhancement which works according to a method see also [0031] PRACH repetition estimator ); wherein the random access response message is repeatedly transmitted in response to receipt of a random access request from a wireless device operating in a coverage enhancement (CE) mode(Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions and [0032] selection of a repetition level for a specific coverage extension); wherein the random access response message is configured for repeated transmission on a downlink channel using a repetition level (Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions i.e. CE and [0017] optimal repetition level being determined based RF conditions i.e. CE level);  selected from a set of repetition levels associated with a CE level of the CE mode(Yang [0033] a look-up table containing repetition level to be selected from and see table 1 based on coverage loss i.e. CE level); wherein the repetition level represents a predetermined number of repeated transmissions(Yang [0032] a repetition level i.e. number of repeated transmission to be selected RSRP i.e. predetermined in relation to specific RSRP threshold see also table 1 CE1, CE2, C3  each having a specific repetition level);  wherein the CE level represents a group of wireless devices with similar radio conditions(Yang [0038]  a cell having multiple type of Ue and suffering from high load condition and [0037] a CE level); the computer program product comprising program instructions which, when run on processing circuitry of the network node, causes the network node to:
determine, for a predetermined data set(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set), when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access   (Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]),wherein a random access attempt is counted as successful responsive to receipt of a first uplink transmission on a packet uplink shared channel (PUSCH) (Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions i.e. CE and [0017] optimal repetition level being determined based RF conditions i.e. CE level);   and 
select an operational repetition level of the set of repetition levels for repeated 
transmission of random-access response messages on the downlink channel(Yang [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.PRACH  see also [0031] PDSCH i.e. a downlink channel see also [0047] see also[0042] a CE level being selected based on RSRP and CE is tight to a repetition level);
Yang teaches   determining, for a predetermined data set(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set), when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]),
But does not expressly teach a ratio of successful to initiated random 

However Isogawa from a similar a ratio of successful to initiated random 
access attempts when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel(Isogawa [0083] a ratio of successful receipt of preamble from which a ratio of failure can be deducted and [0070][0071] a window size or time within which a msg3  is to be received and the window size or time within which the msg3 is to be received is based on a CE level), a ratio of successful to initiated random access attempts(Isogawa [0083] a ratio of successful receipt of preamble from which a ratio of failure can be deducted and [0070][0071] a window size or time within which a msg3  is to be received and the window size or time within which the msg3 is to be received is based on a CE level),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Isogawa and the teaching of Wang to use a access method enabling cooperation between Ue/MTC and base station in order to achieve faster access. Because Isogawa a method of achieving higher peak rate while at the same time providing for higher spectrum utilization (Isogawa [0007]).
The combination of Yang and Isogawa does not expressly teach a selection being made based on a ratio.
However Gowda from a similar field of endeavor teaches a selection being made based on a ratio (Gowda [0112] multiple repetition level hypothesis and [0121] a number N of repetition level which is determined based on a performance of decoding an [0125] N number of successful repetition levels being determined based on percentage i.e. ratio).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda teaches a method for reducing eMTC power consumption during operation(Gowda [0031]).

As to claim 38.Yang teaches  an arrangement for dynamically configuring repeated transmission of random access response messages from an access node(Yang [0013] [0014] determination of repetition based on received attached request and in order to achieve coverage enhancement which works according to a method see also [0031] PRACH repetition estimator ); wherein the random access response message is repeatedly transmitted in response to receipt of a random access request from a wireless device operating in a coverage enhancement (CE) mode(Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions and [0032] selection of a repetition level for a specific coverage extension); wherein the random access response message is configured for repeated transmission on a downlink channel using a repetition level(Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions i.e. CE and [0017] optimal repetition level being determined based RF conditions i.e. CE level);   selected from a set of repetition levels associated with a CE level of the CE mode(Yang [0033] a look-up table containing repetition level to be selected from and see table 1 based on coverage loss i.e. CE level); wherein the repetition level represents a predetermined number of repeated transmissions(Yang [0032] a repetition level i.e. number of repeated transmission to be selected RSRP i.e. predetermined in relation to specific RSRP threshold see also table 1 CE1, CE2, C3  each having a specific repetition level); 
wherein the CE level represents a group of wireless devices with similar radio conditions(Yang [0038]  a cell having multiple type of Ue and suffering from high load condition and [0037] a CE level); the arrangement comprising processing circuitry configured to:
determine, for a predetermined data set(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set),when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]),wherein a random access attempt is counted as successful responsive to receipt of a first uplink transmission on a packet uplink shared channel (PUSCH) (Yang [0049][0050] PUSCH i.e. first successfully received transmission being used to determine optimal repetition level after RACH); 
select an operational repetition level of the set of repetition levels for repeated 
transmission of random access response messages on the downlink channel(Yang [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.PRACH  see also [0031] PDSCH i.e. a downlink channel see also [0047] see also[0042] a CE level being selected based on RSRP and CE is tight to a repetition level);
But does not expressly teach a ratio of successful to initiated random 
access attempts when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel, a ratio of successful to initiated random access attempts
However Isogawa from a similar a ratio of successful to initiated random 
access attempts when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel(Isogawa [0083] a ratio of successful receipt of preamble from which a ratio of failure can be deducted and [0070][0071] a window size or time within which a msg3  is to be received and the window size or time within which the msg3 is to be received is based on a CE level), a ratio of successful to initiated random access attempts(Isogawa [0083] a ratio of successful receipt of preamble from which a ratio of failure can be deducted and [0070][0071] a window size or time within which a msg3  is to be received and the window size or time within which the msg3 is to be received is based on a CE level),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Isogawa and the teaching of Wang to use a access method enabling cooperation between Ue/MTC and base station in order to achieve faster access. Because Isogawa a method of achieving higher peak rate while at the same time providing for higher spectrum utilization (Isogawa [0007]).

However Gowda from a similar field of endeavor teaches a selection being made based on a ratio (Gowda [0112] multiple repetition level hypothesis and [0121] a number N of repetition level which is determined based on a performance of decoding an [0125] N number of successful repetition levels being determined based on percentage i.e. ratio).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda teaches a method for reducing eMTC power consumption during operation(Gowda [0031]).

As to claim 39. The combination of Yang and Isogawa and Gowda teaches all the limitation of parent claim 38,
Yang teaches  wherein the processing circuitry is further configured to apply the selected operational repetition level(Yang [0034] an UL repetition level being determined for PUSCH transmission i.e. repetition level being used for PUSCH transmission).

As to claim 40. The combination of Yang and Isogawa and Gowda teaches all the limitation of parent claim 39,

However Gowda from a similar field of endeavor teaches  wherein the processing circuitry is further configured to repeat the method by performing the determination following application of the selected operational repetition level(Gowda [0113] ri with i=1 through 4 for which multiple repetition level is being apply in order to get a success rate). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda teaches a method for reducing eMTC power consumption during operation(Gowda [0031]).

As to claim 42.Yang teaches  a network node (Yang fig.2 a device 200), comprising: an arrangement for dynamically configuring repeated transmission of random access response messages from an access node(Yang [0013] [0014] determination of repetition based on received attached request and in order to achieve coverage enhancement which works according to a method see also [0031] PRACH repetition estimator ); wherein the random access response message is repeatedly transmitted in response to receipt of a random access request from a wireless device operating in a coverage enhancement (CE) mode(Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions and [0032] selection of a repetition level for a specific coverage extension); wherein the random access response message is configured for repeated transmission on a downlink channel using a repetition level(Yang [0014] an initial downlink repetition level i.e. response to the request based on RF conditions i.e. CE and [0017] optimal repetition level being determined based RF conditions i.e. CE level);   selected from a set of repetition levels associated with a CE level of the CE mode(Yang [0033] a look-up table containing repetition level to be selected from and see table 1 based on coverage loss i.e. CE level); wherein the repetition level represents a predetermined number of repeated transmissions(Yang [0032] a repetition level i.e. number of repeated transmission to be selected RSRP i.e. predetermined in relation to specific RSRP threshold see also table 1 CE1, CE2, C3  each having a specific repetition level); wherein the CE level represents a group of wireless devices with similar radio conditions(Yang [0038]  a cell having multiple type of Ue and suffering from high load condition and [0037] a CE level); the arrangement comprising processing circuitry configured to:
determine, for a predetermined data set(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set), when applying a selected repetition level of the
set of repetition levels for repeated transmission of the random access response messages on the downlink channel(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]),wherein a random access attempt is counted as successful responsive to receipt of a first uplink transmission on a packet uplink shared channel (PUSCH) (Yang [0049][0050] PUSCH i.e. first successfully received transmission being used to determine optimal repetition level after RACH); and 
select an operational repetition level of the set of repetition levels for repeated 
transmission of random access response messages on the downlink channel(Yang [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.PRACH  see also [0031] PDSCH i.e. a downlink channel see also [0047] see also[0042] a CE level being selected based on RSRP and CE is tight to a repetition level); 
Yang teaches   determining, for a predetermined data set(Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set), when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel(Yang [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]),
But does not expressly teach a ratio of successful to initiated random 
access attempts when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel, a ratio of successful to initiated random access attempts
However Isogawa from a similar a ratio of successful to initiated random 
access attempts when applying a selected repetition level of the set of repetition levels for repeated transmission of the random-access response messages on the downlink channel(Isogawa [0083] a ratio of successful receipt of preamble from which a ratio of failure can be deducted and [0070][0071] a window size or time within which a msg3  is to be received and the window size or time within which the msg3 is to be received is based on a CE level), a ratio of successful to initiated random access attempts(Isogawa [0083] a ratio of successful receipt of preamble from which a ratio of failure can be deducted and [0070][0071] a window size or time within which a msg3  is to be received and the window size or time within which the msg3 is to be received is based on a CE level),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Isogawa and the teaching of Wang to use a access method enabling cooperation between Ue/MTC and base station in order to achieve faster access. Because Isogawa a method of achieving higher peak rate while at the same time providing for higher spectrum utilization (Isogawa [0007]).
The combination of Yang and Isogawa does not expressly teach a selection being made based on a ratio.
However Gowda from a similar field of endeavor teaches a selection being made based on a ratio (Gowda [0112] multiple repetition level hypothesis and [0121] a number N of repetition level which is determined based on a performance of decoding an [0125] N number of successful repetition levels being determined based on percentage i.e. ratio).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda (Gowda [0031]).

Claim 31,32,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-PG-PUB 2017/0265229 A1) in view of Isogawa et al. (US-PG-PUB 2020/0322992 A1) in view of Gowda et al. (US-PG-PUB 2019/0036647 A1) and in view of Zhang et al. (US-PG-PUB 2018/0132273 A1).

As to claim 31. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 30,
The combination of Yang, Isogawa and Gowda does not teach  wherein the repeating is performed with a periodicity correlated to the selected operational repetition level.
However Zhang  from a similar field of endeavor teaches wherein the repeating is performed with a periodicity correlated to the selected operational repetition level(Zhang [0101] a preamble repetition period).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Zhang and the combined teaching of Yang, Isogawa and Gowda to use a period for repetition level. Because Zhang teaches combining means for combining repetitions of the preamble within a repetition period (Zhang [0013]).

As to claim 32. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 31,

However Gowda from a similar field of endeavor teaches wherein the predetermined data set comprises, when the selected operational repetition level represents a repetition level lower than the highest allowed repetition level, a smaller amount of data than that of the highest repetition level (Gowda [0071] an amount of repeated message corresponding to a coverage enhancement level).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gowda and the combined teaching of Yang and Isogawa to use the percentage as taught by Gowda in order to determine an optimal repetition level as teach by Yang. Because Gowda teaches a method for reducing eMTC power consumption during operation(Gowda [0031]).

As to claim 41. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 39,
The combination of Yang, Isogawa and Gowda does not teach wherein the processing circuitry is further configured to perform the repeating the method with a periodicity correlated to the selected operational repetition level
 However Zhang from a similar field of endeavor teaches wherein the processing circuitry is further configured to perform the repeating the method with a periodicity (Zhang [0101] a preamble repetition period).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Zhang and the combined teaching of Yang, Isogawa and Gowda to use a period for repetition level. Because Zhang teaches combining means for combining repetitions of the preamble within a repetition period (Zhang [0013]).

Claim 31,32,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-PG-PUB 2017/0265229 A1) in view of Isogawa et al. (US-PG-PUB 2020/0322992 A1) in view of Gowda et al. (US-PG-PUB 2019/0036647 A1) and in view of Ying et al. (US-PG-PUB 2018/0219649 A1).

As to claim 34. The combination of Yang, Isogawa and Gowda teaches all the limitation of parent claim 30,
The combination of Yang, Isogawa and Gowda does not teach  further comprising compiling a sequence of repetition levels to be applied based on time of day, the sequence of repetition levels comprising the initial repetition level and one or more operational repetition levels.
However Ying from a similar field of endeavor teaches further comprising compiling a sequence of repetition levels to be applied based on time of day(Ying [0142] a repetition pattern which can be dynamically scheduled), the sequence of repetition levels comprising the initial repetition level and one or more operational repetition (Ying [0142] a repetition pattern including an initial repetition level  which can be dynamically scheduled).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ying and the combined teaching of Yang, Isogawa and Gowda to use a scheduled repetition pattern to have specific repetition level at specific time of day. Because Ying teaches a method of improving communication efficiency and flexibility (Ying [0005]).

Allowable Subject Matter
Claim 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US-PG-PUB 2016/0381715 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412